                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                 Plaintiff,                                   ORDER

          v.                                         Case No.18-cr-151- jdp

TODD WILLIAM MEHRHOFF,

                 Defendant.




    The defendant in the above-entitled case has been:

         X      convicted of the charge against him and no appeal is pending.
                 Therefore, it is directed that the passport be transferred to the U.S.
                 State Department.

                 The State Department is not to reissue a passport without approval
                 of U.S. Probation while the defendant remains on supervision.

                 convicted of the charge against him and no appeal is pending.
                 Therefore, it is directed that the passport be transferred to the ICE
                 Regional Office in Milwaukee, Wisconsin.

                 acquitted of the charge against him and/or the charge against him
                 has been dismissed. Therefore, it is directed that the passport be
                 returned to the defendant or his authorized representative.

                 Defendant is deceased. Therefore, it is directed that the passport
                 be returned to the State Department.


     Signed this 16th day of May, 2019.


                                     BY THE COURT:


                                      s/Stephen L. Crocker
                                     STEPHEN L. CROCKER
                                     Magistrate Judge
